Citation Nr: 0944940	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than January 18, 
2006, for the grant of service connection for prostate 
cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to September 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the RO which 
granted service connection for prostate cancer, effective 
from January 18, 2006.  In October 2009, a hearing was held 
at the RO before the undersigned member of the Board.  


FINDINGS OF FACT

1.  An original claim of service connection for prostate 
cancer was received on January 18, 2006.  

2.  Service connection for prostate adenocarcinoma was 
granted by the RO in June 2006, effective from January 18, 
2006.  

3.  The earliest effective date for the establishment of 
service connection for prostate cancer is January 18, 2006, 
the date of receipt of the Veteran's original claim.  


CONCLUSION OF LAW

An effective date earlier than January 18, 2006, for the 
grant of service connection for prostate cancer is not 
assignable.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p),(q),(r), 
3.114(a), 3.151(a), 3.159, 3.400(b)(2), 3.816(c)(4) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in February and March 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical reports identified by him have been obtained and 
associated with the claims file.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  

Factual Background and Analysis

The Veteran contends that the effective date for the grant of 
service connection for his prostate cancer should be in March 
2005, when a biopsy initially revealed that he had 
adenocarcinoma of the prostate.  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2009).  

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 
(2007); see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease, such as, prostate cancer and 
under 38 C.F.R. § 3.816, there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a covered herbicide 
disease.  Here, the Veteran is shown to have served in the 
Republic of Vietnam during the Vietnam era, and has been 
diagnosed with prostate cancer.  Therefore, he is a "Nehmer 
class member" within the meaning of 38 C.F.R. § 3.816(b)(1) 
and has a "covered herbicide disease" (i.e., prostate 
cancer) within the meaning of 38 C.F.R. § 3.816(b)(2).  
However, the assignment of an effective date under 38 C.F.R. 
§ 3.816 is not warranted here, because the Veteran was not 
denied compensation for prostate cancer between September 25, 
1985, and May 3, 1989.  Likewise, he did not submit a claim 
for prostate cancer between May 3, 1989, and November 7, 
1996, the effective date for the regulation which added 
prostate cancer as a disease presumptively due to in-service 
exposure to herbicides.  See 61 Fed. Reg. 57586-57589 
(effective Nov. 7, 1996); Nehmer III; 38 C.F.R. § 3.309(e).  
Nor did he submit a claim of service connection for prostate 
cancer within one year of his separation from service in 
September 1980.  Therefore, he did not meet the requirements 
of 38 C.F.R. § 3.816.  

When the requirements under 38 C.F.R. § 3.816(c)(1) and 38 
C.F.R. § 3.816(c)(2) have not been met, as is this case, the 
effective date of the award shall be determined in accordance 
with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. 
§ 3.816(c)(4).  The provisions of 38 C.F.R. § 3.114, 
implementing 38 U.S.C.A. § 5110(g), state in pertinent part, 
that where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  If a claimant requests review of 
his claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2009).  

In this regard, the Agent Orange Act of 1991, Public Law No. 
102-4 (codified at 38 U.S.C.A. § 1116 and effective on 
February 6, 1991) liberalized the requirements for a grant of 
service connection in specific cases.  The Agent Orange Act, 
in effect, liberalized the law and created a presumption of 
service connection for veterans exposed to certain herbicides 
who developed diseases many years after service.  The 
presumption was extended to prostate cancer effective 
November 7, 1996.  

However, the Veteran here is not entitled to an earlier 
effective under 38 C.F.R. § 3.114.  In McCay v. Brown, 106 
F.3d 1577, 1580 (Fed. Cir. 1997), the Federal Circuit 
discussed the application of 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114.  The Federal Circuit stated, "the statutory 
authority to grant benefits one year prior to 'the date of 
the claim or administrative determination of entitlement' can 
only refer to those cases in which the veteran had previously 
filed a claim which had been decided against the veteran."  
Id. at 1580 (emphasis added).  

The Federal Circuit further noted that the purpose of 
§ 5110(g) was to provide a one-year grace period, such as 
that allowed after service discharge or death, following the 
enactment of liberalizing laws for potential beneficiaries 
who would otherwise be penalized by not filing prompt post-
enactment claims.  Id.  

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court noted that when there has been an intervening 
liberalization of law that creates a new basis of entitlement 
to a benefit, an otherwise previously and finally denied 
claim may be readjudicated de novo on the same factual basis 
as the previously denied claim, and that the authority for 
such readjudication is 38 U.S.C. § 5110(g) and its 
implementing regulation, 38 C.F.R § 3.114.  Id. at 5 (citing 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994)).  

Given the foregoing, 38 C.F.R. § 3.114 only applies in cases 
in which the claim was denied prior to the issuance of the 
liberalizing law or VA issue.  In this case, a previous claim 
for prostate cancer was not denied prior to the Veteran's 
filing of his claim in January 2006.  Accordingly, an earlier 
effective date is not warranted pursuant to 38 C.F.R. 
§ 3.114.  

Next, 38 C.F.R. § 3.400 provides that where the claim is 
received more than one year following service separation, as 
here, the effective date of an award is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  Unless specifically provided otherwise in the 
statute, the effective date of an award based on an original 
claim or a claim reopened after final adjudication shall be 
fixed in accordance with the fact found, but shall not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2009).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2009).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2009).  

In this case, the Veteran's original claim of service 
connection for prostate cancer was received on January 18, 
2006, more than 25 years after his discharge from service.  
Prior to receipt of his claim in 2006, the evidentiary record 
showed that the Veteran was evaluated by VA for unrelated 
service-connected disabilities on a couple of occasions in 
the early 1980's.  Private medical records received in 
January and February 2006, showed that the Veteran had an 
elevated PSA reading in January 2005, and that a subsequent 
prostate needle biopsy in March 2005 revealed adenocarcinoma 
of the prostate.  (See April 2005 private note).  By rating 
action in June 2006, the RO granted service connection for 
prostate cancer, and assigned an effective date of January 
18, 2006.  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  
Treatment records do not constitute informal claims when 
service connection has not yet been established for the 
claimed condition.  38 C.F.R. § 3.157; Lalonde v. West, 12 
Vet. App. 377 (1999).  

Here, the Veteran's January 2006 claim was not pre-dated by 
an adjudication of the type cited in 38 C.F.R. § 3.157(b), 
and, as such, that regulation does not afford a basis for 
finding that his treatment records dated prior to January 
2006, constitute a claim of entitlement to service connection 
for prostate cancer.  38 C.F.R. § 3.157; Crawford v. Brown, 5 
Vet. App. 33 (1993).  In any event, private records would 
only constitute a claim from the date of their receipt by VA, 
not from the date the private record was generated.  
38 C.F.R. § 3.157 (b)(2).  

While the Veteran believes that the effective date for the 
award of service connection for prostate adenocarcinoma 
should be in March 2005, the date of a private biopsy test 
which was positive for prostate cancer, the provisions of the 
law governing effective date of awards of benefits provide 
the date is either the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, the later of 
either when entitlement arose (i.e., when first diagnosed), 
or the date of claim is obviously the January 2006 date of 
claim.  In this case, the RO assigned an effective date of 
January 18, 2006, the date of receipt of the Veteran's 
original claim for service connection, which is the earliest 
date allowable under the applicable criteria discussed above.  
38 C.F.R. § 3.400(b)(2)(ii).  Consequently, the Board 
concludes that it has no alternative but to deny the 
Veteran's appeal.  






ORDER

Entitlement to an effective date earlier than January 18, 
2006, for the grant of service connection for prostate cancer 
is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


